         Case 1:18-mj-00066-DAR Document 29 Filed 01/04/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :
                                                      :
               Plaintiff,                             :
                                                      :
               v.                                     :       18-mj-066 (DAR)
                                                      :
STEVEN CARMONA                                        :
                                                      :
               Defendant.                             :


                        MEMORANDUM IN AID OF SENTENCING

       Defendant Steven Carmona, through counsel, respectfully submits the following

Memorandum in aid of his sentencing.

       On January 9, 2019, Mr. Carmona will appear before this Court to be sentenced pursuant

to his guilty plea to the misdemeanor offense of assault on a federal officer, in violation of 18

U.S.C. § 115(b)(1)(B)(i). Based on all the sentencing factors in this case, Mr. Carmona submits

that a sentence of probation is warranted. Due to such factors as the nature and circumstances of

the offense, Mr. Carmona’s background, his acceptance of responsibility, and the relevant

sentencing factors pursuant to 18 U.S.C. § 3553(a), a sentence of probation is fair and

reasonable.

                                          DISCUSSION

I.     THE POST-BOOKER SENTENCING FRAMEWORK.

       Under Justice Breyer’s majority opinion in Booker, the “district courts, while not bound

to apply the Guidelines, must consult those Guidelines and take them into account when

sentencing.
         Case 1:18-mj-00066-DAR Document 29 Filed 01/04/19 Page 2 of 8



                See 18 U.S.C. § 3553(a)(4).” United States v. Booker, 125 S.Ct. 738 (2005).

While holding that district courts should still consider the Guideline calculations and ranges for

sentencing purposes, the remedial majority in Booker held that courts must consider all the

purposes of sentencing set forth in 18 U.S.C. § 3553(a). Pursuant to Booker, therefore, courts

must treat the Guidelines as one, among several, sentencing factor.

       Pursuant to 18 U.S.C. §§ 3562 and 3553(a) – which were explicitly endorsed by the

Supreme Court in Booker – sentencing courts should consider the need for the sentence imposed:

               (A) to reflect the seriousness of the offense, to promote
               respect for the law, and to provide just punishment for the
               offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the
               defendant; and

               (D) to provide the defendant with the needed educational
               and vocational training, medical care, or other correctional
               treatment in the most effective manner.


       Specifically, courts should “impose a sentence sufficient, but not greater than necessary,

to comply with the purposes” set forth above.

       Section 3553(a) further directs sentencing courts to consider the nature and circumstances

of the offense, the history and characteristics of the defendant, the range of sentences available,

the need to avoid unwanted sentencing disparities among defendants with similar records who

have been found guilty of similar conduct, and the need to provide restitution to any victims of

the offenses charged.

       Pursuant to 18 U.S.C. § 3661, also expressly endorsed by the Booker majority:

       No limitation shall be placed on the information concerning the background, character,
                                                  2
         Case 1:18-mj-00066-DAR Document 29 Filed 01/04/19 Page 3 of 8



       and conduct of a person convicted of an offense which a court of the United States may
       receive and consider for the purposes of imposing an appropriate sentence.

Section 3582 of Title 18 states that:

       [t]he court, in determining whether to impose a sentence of imprisonment, and, if a term
       of imprisonment is to be imposed, in determining the length of the term, shall consider
       the factors set forth in Section 3553(a) to the extent that they are applicable, recognizing
       that imprisonment is not an appropriate means of promoting correction and rehabilitation.

       Taken together, the directives of Booker, as well as Sections 3553, 3661, and 3582 of

Title 18, make it clear that sentencing courts may no longer consider the Guidelines alone in

determining the appropriate sentence. After Booker, courts need not justify sentences outside the

guideline range by citing factors that take the case outside the “heartland.” Rather, as long as the

sentence imposed is reasonable and supported by the factors outlined in Section 3553, courts

may exercise their discretion in individual cases and impose sentences which are not within the

proposed guideline range.

       Since Booker, the Supreme Court reaffirmed that the Sentencing Guidelines are merely

one factor to be considered by district courts when fashioning a reasonable sentence and that the

Sentencing Guidelines are not to be weighed more heavily than other sentencing factors. See

Rita v. United States, 127 S.Ct. 2456 (2007) and Gall v. United States, 128 S.Ct. 586 (2007). A

sentencing court shall not simply presume that a sentence within the Guideline range is

automatically reasonable or that a sentence within the Guideline range is more reasonable than a

sentence outside of the Guideline range. Id.. The sentencing court further shall not presume that

a sentence outside of the Guidelines range is unreasonable. Id.. By considering the Sentencing

Guidelines along with all of the factors set forth 18 U.S.C. § 3553(a), “the sentencing court

subjects the defendant’s sentence to the thorough adversarial testing contemplated by federal

sentencing procedure.” Rita at 2465. It is critical for sentencing courts to consider all sentencing



                                                 3
          Case 1:18-mj-00066-DAR Document 29 Filed 01/04/19 Page 4 of 8



factors and to not give undue weight to the Sentencing Guidelines because, as the Supreme Court

recently reemphasized, ‘[i]t has been uniform and constant in the federal judicial tradition for the

sentencing judge to consider every convicted person as an individual and every case as a unique

study in the human failings that sometimes mitigate, sometimes magnify, the crime and the

punishment to ensue.’ Gall at 598 (quoting Koon v. United States, 518 U.S. 81, 113 (1996)).

II.     STATUTORY PENALTIES

        The maximum statutory penalty in the instant case is one year imprisonment. No

mandatory minimum penalty applies. Thus, Mr. Carmona’s request for a sentence of probation

is permitted by statute.

III.    SENTENCING GUIDELINES

        As set forth in the plea agreement, Mr. Carmona’s offense level is 10. See ECF

Document 22 at 2-3. Considering that, with the exception of minor traffic infractions, Mr.

Carmona has never previously been convicted of a crime, he has zero criminal history points and

he is in criminal history category I. Id. at 3. Accordingly, Mr. Carmona’s sentencing guideline

range is 6 to 12 months. Id.. 1




IV.     18 U.S.C. § 3553(a)




1
 This guideline range falls within Zone B on the guideline sentencing table. A guideline compliant
sentence in this zone includes the option to substitute imprisonment entirely by imposing a period of
probation “that includes a condition or combination of conditions that substitute intermittent confinement,
community confinement, or home detention for imprisonment.” U.S.S.G. § 5C1.1(c)(3). A guideline
compliant sentence for Zone B also includes “a sentence of imprisonment that includes a term of
supervised release with a condition that substitutes community confinement or home detention . . .
provided that at least one month is satisfied by imprisonment.” U.S.S.G. § 5C1.1(c)(2).


                                                     4
          Case 1:18-mj-00066-DAR Document 29 Filed 01/04/19 Page 5 of 8



        In accordance with 18 U.S.C. 3553(a)(1), courts are to consider “the nature and

circumstances of the offense and the history and characteristics of the defendant” when imposing

sentence. When considering these factors, a sentence of probation is warranted in Mr.

Carmona’s case.

        There are two critical facts about the nature and circumstances of the offense that support

Mr. Carmona’s request for a probationary sentence. First, at the time Mr. Carmona committed

the offense, his judgment was significantly impaired due to a mental illness. Second, Mr.

Carmona’s conduct in relation to the instant offense is an aberration.

        Mr. Carmona’s behavior at the time of his arrest and during the approximate two week

period following his arrest indicate that he was suffering from a mental illness around the time of

the instant offense. According to the government, while Mr. Carmona was being placed under

arrest, he “asked ‘where is the President?’” and he “stated to officers ‘just end it, just kill me.’”

See United States’ Motion for Competency Examination and Hearing and for Exclusion of Time

(ECF Document 10) at 2.

        Additionally, at Mr. Carmona’s initial court appearance on July 2, 2018, based on his

behavior since the time of his June 30, 2018, arrest, the government requested a forensic

screening to assess Mr. Carmona’s competency. This court granted the government’s request

and Mr. Carmona voluntarily reported for an evaluation on July 5, 2018, at the Pretrial and

Assessment office located in D.C. Superior Court. The clinical psychologist who evaluated Mr.

Carmona on July 5 reported that he engaged in odd behavior and the examiner raised concerns

about Mr. Carmona’s thought process. See Dr. Sarah E. Ryan’s July 6, 2018, letter to the Court

(ECF Document 5). The examiner ultimately concluded that Mr. Carmona was not competent to

stand trial at the time. Id..



                                                   5
         Case 1:18-mj-00066-DAR Document 29 Filed 01/04/19 Page 6 of 8



       Mr. Carmona next appeared in court on July 25, 2018. At the July 25 hearing, Mr.

Carmona’s counsel informed the Court that Mr. Carmona’s mental health significantly improved

during the past two to three weeks. Mr. Carmona’s counsel raised concerns at the hearing that

the findings and opinions contained in Dr. Ryan’s July 6 letter did not accurately describe Mr.

Carmona’s condition on July 25. Due to this concern, this Court granted Mr. Carmona’s motion

for an updated forensic screening.

       The second forensic screening occurred on July 30, 2018, and Dr. Ryan noted significant

changes in Mr. Carmona’s behavior and mental condition. See Dr. Sarah E. Ryan’s July 31,

2018, letter to the Court (ECF Document 14). He no longer engaged in unusual behavior, and

Dr. Ryan had little, if any, concern about his thought process. Id.. Based on the July 30

evaluation, Dr. Ryan found Mr. Carmona competent to stand trial. Id.. At a hearing on August

1, 2018, the parties agreed with Dr. Ryan’s conclusion concerning competency.

       During the entire five month period since Dr. Ryan’s July 30 evaluation, there have been

no incidents of Mr. Carmona behaving oddly, exhibiting poor judgment, or engaging in any

misconduct. All status reports submitted by the Pretrial Services Agency concerning Mr.

Carmona’s compliance with his supervision conditions since the instant case has been pending

reveal that Mr. Carmona has consistently reported as required, has remained in the Washington,

D.C., area, has fully complied with the court’s stay away orders, and has not been rearrested for

any reason. 2 Moreover, the PSR writer notes that Mr. Carmona “has complied with all Court

ordered conditions of release.” PSR at 5.




2
 See status reports dated July 23, 2018 (ECF Document 6), August 1, 2018 (ECF Document 15),
September 6, 2018 (ECF Document 17), October 12, 2018 (ECF Document 19), and October 26, 2018
(ECF Document 21).

                                                6
          Case 1:18-mj-00066-DAR Document 29 Filed 01/04/19 Page 7 of 8



       When considering Mr. Carmona’s criminal history 3 prior to the instant offense along with

his quick recovery and overall conduct subsequent to his arrest, his behavior in the instant case

was clearly aberrational. The aberrational nature of his conduct provides strong support for a

sentence of probation.

       Mr. Carmona’s very limited criminal record and his favorable conduct since his June 30,

2018, arrest indicate that his history and characteristics offer further support for a sentence of

probation. Mr. Carmona’s educational and employment history provide additional support for a

probationary sentence based on his history and characteristics. Mr. Carmona obtained his GED

through a community college in Montgomery County, Maryland. He also earned a Department

of Transportation license for driving commercial vehicles. Although Mr. Carmona is only

twenty one years of age, he has considerable employment history. Mr. Carmona’s first two jobs

were at Dunkin Donuts and Walmart. At about age eighteen, he secured employment doing

telephone sales through Metro PCS. The next year, Mr. Carmona worked as a manager and

“final inspector” for U-Haul. Mr. Carmona is currently employed as a carpet cleaning technician

assistant in the state of Maryland.

       When considering additional § 3553(a) factors, such as deterrence, community

protection, providing Mr. Carmona with needed medical care, and “the kinds of sentences

available,” it is clear that a sentence involving any additional incarceration is unwarranted. Mr.

Carmona’s overall criminal history and his compliance with release conditions in the instant case

show that a sentence involving any additional incarceration for deterrence or community safety

purposes will be ineffective and unnecessary. Incarcerating Mr. Carmona at this point will cause

him severe stress and may cause the mental health problems that were present at the time of his


3
 With the exception of some traffic related matters, Mr. Carmona has never previously been convicted of
a crime.

                                                   7
          Case 1:18-mj-00066-DAR Document 29 Filed 01/04/19 Page 8 of 8



arrest to recur. In order to provide the best care for Mr. Carmona’s mental health, he must

remain in the community and continue with his current lifestyle.

                                                CONCLUSION

        For the reasons discussed above, sentencing Mr. Carmona to a period of probation is

reasonable and appropriate. Considering that Mr. Carmona’s offense is a misdemeanor and that

he has done very well on pretrial supervision, the period of probation should not exceed two

years. A probationary sentence will sufficiently addresses Mr. Carmona’s conduct as well as

other important factors pursuant to 18 U.S.C. § 3553(a). Any sentence that requires Mr.

Carmona to serve any additional period of incarceration will impermissibly impose upon him a

sentence greater than necessary. 4 Accordingly, Mr. Carmona respectfully requests that the Court

impose a sentence of probation.

                                                Respectfully submitted,


                                                A. J. KRAMER
                                                FEDERAL PUBLIC DEFENDER

                                                       /s/
                                                TONY W. MILES
                                                Assistant Federal Public Defenders
                                                625 Indiana Avenue, N.W.
                                                Washington, D.C. 20004
                                                (202) 208-7500




4
 When imposing sentence, the Court’s sentence shall be “sufficient, but not greater than necessary.” 18
U.S.C. § 3553(a).

                                                   8
